DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-16 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

 Drawings
5.	The drawings received on 03/01/2021 are acceptable for examination purposes.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d) for Korean Patent Application No. KR10-2017-0037153, filed on 03/23/2017. Certified copies of the priority documents have been received in Application No. 15/934,878.

Information Disclosure Statement
7. 	The references listed in the information disclosure statement (IDS) submitted on 03/01/2021 and 04/28/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Specification
8.	The specification is objected to because:
 In paragraph [0001] states that the present application is a continuation of U.S. patent application Ser. No.15/934,878, but does not provide the current status of this continuation applications which is U.S Patent No. 10,972,132.

Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 6, 9, and 14 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 5, 11 respectively of the U.S patent No. 10,972,132 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 9, and 14 of the present application are substantially equivalent to claims 1, 9, 5, 11 of the reference application as shown in the chart and explanation below.
Instant Application No. 17/249,409
U.S Patent No. 10,972,132

Claim 1:
A method performed by a transmitter in a communication system, the method comprising: identifying a length of information bits to be encoded; identifying a length of transmission bits; 

determining a size of a code for a polar encoding based on the length of the transmission bits, a maximum size of the code, and a minimum size of the code; identifying a codeword by the polar encoding of the information bits based on the determined size of the code; in case that the length of the transmission bits is larger than the maximum size of the code, repeating the codeword to obtain the transmission bits; and in case that the length of the transmission bits is smaller than the minimum size of the code, puncturing the codeword to obtain the transmission bits.


Claim 1:
A method by a transmitter using a polar code in a communication system, the method comprising: identifying a length of transmission bits; identifying a length of information bits to be encoded; 
in case that the length of the transmission bits is smaller than a minimum size of a mother code, determining a size of the mother code for a polar encoding as the minimum size of the mother code among a set of a plurality of supportable sizes of the mother code, wherein the supportable sizes of the mother code correspond to powers of 2; in case that the length of the transmission bits is not smaller than the minimum size of the mother code, determining a positive integer n that satisfies that 2.sup.n is equal to or smaller than the length of the transmission bits and 2.sup.n+1 is larger than the length of the transmission bits, and determining the size of the mother code as 2.sup.n or 2.sup.n+1 based on a comparison of 2.sup.n.Math.(1+a) and the length of the transmission bits where a is a real number satisfying 0≤a<1; identifying a codeword by the polar encoding of the information bits based on the determined size of the mother code; and performing rate-matching of the codeword to obtain the transmission bits based on the length of the transmission bits.
Claim 6:
A method performed by a receiver in a communication system, the method comprising: receiving a signal corresponding to a plurality of values from a transmitter; identifying a length of reception bits; 

determining a size of a code for a polar decoding based on the length of the reception bits, a maximum size of the code, and a minimum size of the code; performing a de-rate-matching of the plurality of values based on the length of the reception bits and the size of the code; and obtaining information bits by the polar decoding based on the determined size of the code, wherein in case that the length of the reception bits is larger than the maximum size of the code, at least a part of the plurality of values is repeated in the plurality of values, and in case that the length of the reception bits is smaller than the minimum size of the code, at least a part of the reception bits is punctured for the plurality of values.

Claim 9:
A method by a receiver using a polar code in a communication system, the method comprising: receiving a signal corresponding to a plurality of values from a transmitter; identifying a length of reception bits; in case that the length of the reception bits is smaller than a minimum size of a mother code, determining a size of the mother code for a polar decoding as the minimum size of the mother code among a set of a plurality of supportable sizes of the mother code, wherein the supportable sizes of the mother code correspond to powers of 2; in case that the length of the reception bits is not smaller than the minimum size of the mother code, determining a positive integer n that satisfies that 2.sup.n is equal to or smaller than the length of the reception bits and 2.sup.n+1 is larger than the length of the reception bits, and determining the size of the mother code as 2.sup.n or 2.sup.n+1 based on a comparison of 2.sup.n.Math.(1+a) and the length of the reception bits where a is a real number satisfying 0≤a<1; performing a de-rate-matching of the plurality of values based on the length of the reception bits and the size of the mother code; and obtaining information bits by the polar decoding based on the determined size of the mother code.
Claim 9:
A transmitter in a communication system, the transmitter comprising: a transceiver; and a controller coupled with the transceiver and configured to: identify a length of information bits to be encoded, identify a length of transmission bits, determine a size of a code for a polar encoding based on the length of the transmission bits, a maximum size the code, and a minimum size of the code, identify a codeword by the polar encoding of the information bits based on the determined size of the code, in case that the length of the transmission bits is larger than the maximum size of the code, repeat the codeword to obtain the transmission bits, and in case that the length of the transmission bits is smaller than the minimum size of the code, puncture the codeword to obtain the transmission bits.

Claim 5:
A transmitter using a polar code in a communication system, the transmitter comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: identify a length of transmission bits; identify a length of information bits to be encoded; in case that the length of the transmission bits is smaller than a minimum size of a mother code, determine a size of the mother code for a polar encoding as the minimum size of the mother code among a set of a plurality of supportable sizes of the mother code, wherein the supportable sizes of the mother code correspond to powers of 2; in case that the length of the transmission bits is not smaller than the minimum size of the mother code, determine a positive integer n that satisfies that 2.sup.n is equal to or smaller than the length of the transmission bits and 2.sup.n+1 is larger than the length of the transmission bits, and determine the size of the mother code as 2.sup.n or 2.sup.n+1 based on a comparison of 2.sup.n.Math.(1+a) and the length of the transmission bits where a is a real number satisfying 0≤a<1; identify a codeword by the polar encoding of the information bits based on the determined size of the mother code; and perform rate-matching of the codeword to obtain the transmission bits based on the length of the transmission bits.
Claim 14:
A receiver in a communication system, the receiver comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive a signal corresponding to a plurality of values from a transmitter, identify a length of reception bits, determine a size of a code for a polar decoding based on the length of the reception bits, a maximum size of the code, and a minimum size of the code, perform a de-rate-matching of the plurality of values based on the length of the reception bits and the size of the code, and obtain information bits by the polar decoding based on the determined size of the code, wherein in case that the length of the reception bits is larger than the maximum size of the code, at least a part of the plurality of values is repeated in the plurality of values, and in case that the length of the reception bits is smaller than the minimum size of the code, at least a part of the reception bits is punctured for the plurality of values.

Claim 11:
A receiver using a polar code in a communication system, the receiver comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: receive a signal corresponding to a plurality of values from a transmitter; identify a length of reception bits; in case that the length of the reception bits is smaller than a minimum size of a mother code, determine a size of the mother code for a polar decoding as the minimum size of the mother code among a set of a plurality of supportable sizes of the mother code, wherein the supportable sizes of the mother code correspond to powers of 2; in case that the length of the reception bits is not smaller than the minimum size of the mother code, determine a positive integer n that satisfies that 2.sup.n is equal to or smaller than the length of the reception bits and 2.sup.n+1 is larger than the length of the reception bits, and determine the size of the mother code as 2.sup.n or 2.sup.n+1 based on a comparison of 2.sup.n.Math.(1+a) and the length of the reception bits where a is a real number satisfying 0≤a<1; perform a de-rate-matching of the plurality of values based on the length of the reception bits and the size of the mother code; and obtain information bits by the polar decoding based on the determined size of the mother code.


From the table above, claims 1, 5, 9, and 11 of the reference application contain every limitations of claims 1, 10, and 19 of the instant application except the feature of “determining a maximum size of the code; and repeating the codeword to obtain the transmission bits.” However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, would have recognized the determining a maximum size of the code and repeating the codeword to obtain the transmission bits would have improved data reliability of the communication system. Thus, claims 1, 6, 9, and 14  of the present application are not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over MediaTek Inc. Polar Code Size and Rate-Matching Design for NR Control Channels “herein after as MediaTek NPL” in view of  Sasoglu et al. (U.S. PN: 2019/0036552 “herein after as Sasoglu.”

As per claim 1:
MediaTek NPL substantially teaches or discloses a method performed by a transmitter in a communication system, the method comprising(see section 1, herein define ranges for the maximal Polar mother code size for DL and UL control information): identifying a length of information bits to be encoded (see section 2, herein for code bit length > 512 and DCI size <= 128, repetition from Polar mother code size of 512 bits could be considered, and table 1); identifying a length of transmission bits (see section 1, herein the case where the code bit length is smaller than the maximal mother code size); determining a size of a code for a polar encoding based on the length of the transmission bits (see section 2, herein defining the maximal Polar mother code size for NR control channels is necessary when evaluating the complexity and latency for control channel processing.In the previous contribution [2], there show a feasible design for a Polar decoder supporting mother code size of 1024 to realize similar complexity and latency as LTE PDCCH TBCC decoder), a maximum size of the code (see section 1, herein Maximum mother code size of Polar code, N=2n, is 256 <= Nmax,DCI <=1024 for downlink control information, 1024 <= Nmax,UCI <= 2048 for uplink control information, Exact values to be revisited with the aim of agreeing at RAN1#88), and a minimum size of the code (see section 2, herein the repetition performance will be compared with the low rate puncturing design in [4] so that one can check the condition where repetition from a smaller mother code size can achieve confined performance loss); in case that the length of the transmission bits is larger than the maximum size of the code, repeating the codeword to obtain the transmission bits (see section 2, herein repetition is used only when the code bit length is larger than the maximal Polar mother code size); and in case that the length of the transmission bits is smaller than the minimum size of the code, puncturing the codeword to obtain the transmission bits (see section 2, herein puncturing or shortening is used if the code bit length is smaller than the maximal size).
MediaTek NPL does not explicitly teach identifying a codeword by the polar encoding of the information bits based on the determined size of the code. 
However, Sasoglu in same field of endeavor teaches identifying a codeword by the polar encoding of the information bits based on the determined size of the code (see paragraph [0027], herein X.sub.1.sup.N is the typical (length N) codeword which is then transmitted through the communication channel W.sub.1.sup.N 220 A-N. Since the generator matrix of standard polar codes is derived from Kronecker powers of a 2×2 matrix, polar codes only exist for block lengths of 2.sup.n for integer values of n. Therefore the length N of the polar encoder 205 is limited to lengths of 2.sup.n for integer values of n, and  FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of MediaTek NPL with the teachings of Sasoglu by identifying a codeword by the polar encoding of the information bits based on the determined size of the code.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the identifying a codeword by the polar encoding of the information bits based on the determined size of the code would have improved the polar codes performance.

As per claim 2:
 MediaTekNPL teaches that wherein the determining of the size of the code for the polar encoding comprises: determining the size of the code for the polar encoding based on A.2.sup.n and the length of the transmission bits, wherein an integer n is a largest positive integer satisfying that 2.sup.n is smaller than the length of the transmission bits and A is a real number satisfying 1≤A<2 (see section 1, herein Maximum mother code size of Polar code, N=2n, is 256 <= Nmax,DCI <=1024 for downlink control information, 1024 <= Nmax,UCI <= 2048 for uplink control information, Exact values to be revisited with the aim of agreeing at RAN1#88, and Figs. 2 &3).

As per claim 3:
MediaTek NPL teaches that wherein the minimum size of the code is a minimum supportable size among a set of a plurality of supportable sizes of the code (see section 1, herein when the maximal Polar mother code size is constrained, repetition will be utilized when more code bits are required. For the case where the code bit length is smaller than the maximal mother code size, how to incorporate both puncturing and shortening schemes into a common implementation design is demanded, and table 1 & Fig. 1), wherein the supportable sizes of the code correspond to powers of 2 (see section 1, herein Maximum mother code size of Polar code, N=2n).

As per claim 4:
MediaTek NPL teaches that in case that the length of the transmission bits is smaller than the maximum size of the code and equal to or larger than the minimum size of the code, repeating or puncturing the codeword to obtain the transmission bits based on the length of the information bits to be encoded and the length of the transmission bits (see section 2, proposal 2, herein Repetition is used only when the code bit length is larger than the maximal Polar mother code size, and puncturing or shortening is used if the code bit length is smaller than the maximal size , section 3.1, herein Puncturing and repetition: In this case, the mother code rate is not high so that most of the data bits are allocated in the input subblock I3. The related output subblocks B3, B2 and B1 should be transmitted so as to preserve the polarization gain. Since B3 is directly connected to I3, and B2 and B1 are assisting subblocks, B3 should be selected first, and B2 and B1 can be evenly utilized if allowed for transmission., and Fig. 3).

As per claim 5:
MediaTek NPL teaches that wherein the puncturing the codeword further comprises: puncturing the codeword using a first pattern or a second pattern, wherein whether the first pattern or the second pattern is used for the puncturing is determined based on the length of the information bits (see section 3.1, herein we first characterize the three rate-matching operations from a subblock-wise point of view. In Fig. 2, there provide illustrations with input and output both factored into 4 subblocks. Regarding the polarization structure in between, one can check the characteristics of the following operations: (a} Puncturing and repetition in this case, the mother code rate is not high so that most of the data bits are allocated in the input subblock I3. The related output subblocks B.,., B2 and 81 should be transmitted s:o as to preserve the polarization gain. Since B3 is directly connected to 13, and B2 and B1 are assisting subblocks, 83 should be selected first, and B2 and B1 can be evenly utilized if allowed for transmission, and Fig. 2).

As per claim 6:
MediaTek NPL substantially teaches or discloses a method performed by a receiver in a communication system (see Figs. 2 & 3), the method comprising: receiving a signal corresponding to a plurality of values from a transmitter (see Fig. 2, herein input subblocks); identifying a length of reception bits (see section 1, herein the case where the code bit length is smaller than the maximal mother code size); determining a size of a code for a polar decoding based on the length of the reception bits (see section 2, herein although for code bit length <= 512 repetition could be acceptable with a small DCI size, e.g. 16 bits without CRC, switching between repetition and puncturing over the same code bit length (or CCE level) is not preferred as the corresponding Polar code decoding sizes are different. Decoder configuration switching as well as multi-codeword decoder sharing will require more efforts to realize and verify), a maximum size of the code (see section 1, herein Maximum mother code size of Polar code, N=2n, is 256 <= Nmax,DCI <=1024 for downlink control information, 1024 <= Nmax,UCI <= 2048 for uplink control information, Exact values to be revisited with the aim of agreeing at RAN1#88), and a minimum size of the code code (see section 2, herein the repetition performance will be compared with the low rate puncturing design in [4] so that one can check the condition where repetition from a smaller mother code size can achieve confined performance loss); performing a de-rate-matching of the plurality of values based on the length of the reception bits and the size of the code (see Figs. 2& 3), wherein in case that the length of the reception bits is larger than the maximum size of the code, at least a part of the plurality of values is repeated in the plurality of values (see section 2, herein repetition is used only when the code bit length is larger than the maximal Polar mother code size), and in case that the length of the reception bits is smaller than the minimum size of the code, at least a part of the reception bits is punctured for the plurality of values (see section 2, herein puncturing or shortening is used if the code bit length is smaller than the maximal size).
MediaTek NPL does not explicitly teach obtaining information bits by the polar decoding based on the determined size of the code.
However, Sasoglu in same field of endeavor teaches identifying a codeword by the polar encoding of the information bits based on the determined size of the code (see paragraph [0062], herein for a first transmission (see paragraph [0026], herein the polar decoder 225 is an N length decoder having N inputs 230A-N and N outputs 235A-N, and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of MediaTek NPL with the teachings of Sasoglu by obtaining information bits by the polar decoding based on the determined size of the code.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the obtaining information bits by the polar decoding based on the determined size of the code would have improved polar code performance.

As per claim 7:
 MediaTek NPL teaches that wherein the determining of the size of the code for the polar decoding comprises: determining the size of the code for the polar decoding based on A.Math.2.sup.n and the length of the reception bits, wherein an integer n is a largest positive integer satisfying that 2.sup.n is smaller than the length of the reception bits and A is a real number satisfying 1≤A<2 (see section 1, herein Maximum mother code size of Polar code, N=2n, is 256 <= Nmax,DCI <=1024 for downlink control information, 1024 <= Nmax,UCI <= 2048 for uplink control information, Exact values to be revisited with the aim of agreeing at RAN1#88, and Figs. 2 &3).

As per claim 8:
MediaTek NPL teaches wherein the minimum size of the code is a minimum supportable size among a set of a plurality of supportable sizes of the code (see section 1, herein when the maximal Polar mother code size is constrained, repetition will be utilized when more code bits are required. For the case where the code bit length is smaller than the maximal mother code size, how to incorporate both puncturing and shortening schemes into a common implementation design is demanded, and table 1 & Fig. 1), wherein the supportable sizes of the code correspond to powers of 2 (see section 1, herein Maximum mother code size of Polar code, N=2n).

As per claim 9:
MediaTek NPL substantially teaches or discloses a transmitter in a communication system, the transmitter comprising: a transceiver (see Figs. 2 & 3); and a controller coupled with the transceiver and configured to: identify a length of information bits to be encoded (see section 2, herein for code bit length > 512 and DCI size <= 128, repetition from Polar mother code size of 512 bits could be considered, and table 1), identify a length of transmission bits (see section 1, herein the case where the code bit length is smaller than the maximal mother code size), determine a size of a code for a polar encoding based on the length of the transmission bits (see section 2, herein defining the maximal Polar mother code size for NR control channels is necessary when evaluating the complexity and latency for control channel processing.In the previous contribution [2], there show a feasible design for a Polar decoder supporting mother code size of 1024 to realize similar complexity and latency as LTE PDCCH TBCC decoder), a maximum size the code (see section 1, herein Maximum mother code size of Polar code, N=2n, is 256 <= Nmax,DCI <=1024 for downlink control information, 1024 <= Nmax,UCI <= 2048 for uplink control information, Exact values to be revisited with the aim of agreeing at RAN1#88), and a minimum size of the code (see section 2, herein the repetition performance will be compared with the low rate puncturing design in [4] so that one can check the condition where repetition from a smaller mother code size can achieve confined performance loss), in case that the length of the transmission bits is larger than the maximum size of the code, repeat the codeword to obtain the transmission bits (see section 2, herein repetition is used only when the code bit length is larger than the maximal Polar mother code size), and in case that the length of the transmission bits is smaller than the minimum size of the code, puncture the codeword to obtain the transmission bits (see section 2, herein puncturing or shortening is used if the code bit length is smaller than the maximal size).
MediaTek NPL does not explicitly teach identifying a codeword by the polar encoding of the information bits based on the determined size of the code. 
However, Sasoglu in same field of endeavor teaches identify a codeword by the polar encoding of the information bits based on the determined size of the code (see paragraph [0027], herein X.sub.1.sup.N is the typical (length N) codeword which is then transmitted through the communication channel W.sub.1.sup.N 220 A-N. Since the generator matrix of standard polar codes is derived from Kronecker powers of a 2×2 matrix, polar codes only exist for block lengths of 2.sup.n for integer values of n. Therefore the length N of the polar encoder 205 is limited to lengths of 2.sup.n for integer values of n, and  FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of MediaTek NPL with the teachings of Sasoglu by identify a codeword by the polar encoding of the information bits based on the determined size of the code.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the identify a codeword by the polar encoding of the information bits based on the determined size of the code would have improved polar code performance.

As per claim 10:
MediaTek NPL teaches wherein, to determine the size of the code for the polar encoding, the controller is further configured to determine the size of the code for the polar encoding based on A.Math.2.sup.n and the length of the transmission bits, wherein an integer n is a largest positive integer satisfying that 2.sup.n is smaller than the length of the transmission bits and A is a real number satisfying 1≤A<2 (see section 1, herein Maximum mother code size of Polar code, N=2n, is 256 <= Nmax,DCI <=1024 for downlink control information, 1024 <= Nmax,UCI <= 2048 for uplink control information, Exact values to be revisited with the aim of agreeing at RAN1#88, and Figs. 2 &3).

As per claim 11:
MediaTek NPL teaches wherein the minimum size of the code is a minimum supportable size among a set of a plurality of supportable sizes of the code (see section 1, herein when the maximal Polar mother code size is constrained, repetition will be utilized when more code bits are required. For the case where the code bit length is smaller than the maximal mother code size, how to incorporate both puncturing and shortening schemes into a common implementation design is demanded, and table 1 & Fig. 1), wherein the supportable sizes of the code correspond to powers of 2 (see section 1, herein Maximum mother code size of Polar code, N=2n).

As per claim 12:
MediaTek NPL teaches wherein the controller is further configured to repeat or puncture the codeword to obtain the transmission bits based on the length of the information bits to be encoded and the length of the transmission bits, in case that the length of the transmission bits is smaller than the maximum size of the code and equal to or larger than the minimum size of the code  (see section 2, proposal 2, herein Repetition is used only when the code bit length is larger than the maximal Polar mother code size, and puncturing or shortening is used if the code bit length is smaller than the maximal size , section 3.1, herein Puncturing and repetition: In this case, the mother code rate is not high so that most of the data bits are allocated in the input subblock I3. The related output subblocks B3, B2 and B1 should be transmitted so as to preserve the polarization gain. Since B3 is directly connected to I3, and B2 and B1 are assisting subblocks, B3 should be selected first, and B2 and B1 can be evenly utilized if allowed for transmission., and Fig. 3).

As per claim 13:
MediaTek NPL teaches wherein, to puncture the codeword, the controller is further configured to puncture the codeword using a first pattern or a second pattern, wherein whether the first pattern or the second pattern is used for the puncturing is determined based on the length of the information bits (see section 3.1, herein we first characterize the three rate-matching operations from a subblock-wise point of view. In Fig. 2, there provide illustrations with input and output both factored into 4 subblocks. Regarding the polarization structure in between, one can check the characteristics of the following operations: (a} Puncturing and repetition in this case, the mother code rate is not high so that most of the data bits are allocated in the input subblock I3. The related output subblocks B.,., B2 and 81 should be transmitted s:o as to preserve the polarization gain. Since B3 is directly connected to 13, and B2 and B1 are assisting subblocks, 83 should be selected first, and B2 and B1 can be evenly utilized if allowed for transmission, and Fig. 2).

As per claim 14:
MediaTek NPL substantially teaches or discloses a receiver in a communication system, the receiver comprising: a transceiver (see Figs. 2 &3); and a controller coupled with the transceiver and configured to: receive a signal corresponding to a plurality of values from a transmitter (see Fig. 2, herein input subblocks), identify a length of reception bits (see section 1, herein the case where the code bit length is smaller than the maximal mother code size), determine a size of a code for a polar decoding based on the length of the reception bits (see section 2 although for code bit length <= 512 repetition could be acceptable with a small DCI size, e.g. 16 bits without CRC, switching between repetition and puncturing over the same code bit length (or CCE level) is not preferred as the corresponding Polar code decoding sizes are different. Decoder configuration switching as well as multi-codeword decoder sharing will require more efforts to realize and verify), a maximum size of the code (see section 1, herein Maximum mother code size of Polar code, N=2n, is 256 <= Nmax,DCI <=1024 for downlink control information, 1024 <= Nmax,UCI <= 2048 for uplink control information, Exact values to be revisited with the aim of agreeing at RAN1#88), and a minimum size of the code code (see section 2, herein the repetition performance will be compared with the low rate puncturing design in [4] so that one can check the condition where repetition from a smaller mother code size can achieve confined performance loss), perform a de-rate-matching of the plurality of values based on the length of the reception bits and the size of the code (see Figs. 2 &3), wherein in case that the length of the reception bits is larger than the maximum size of the code, at least a part of the plurality of values is repeated in the plurality of values (see section 2, herein repetition is used only when the code bit length is larger than the maximal Polar mother code size), and in case that the length of the reception bits is smaller than the minimum size of the code, at least a part of the reception bits is punctured for the plurality of values (see section 2, herein puncturing or shortening is used if the code bit length is smaller than the maximal size).
MediaTek NPL does not explicitly teach obtain information bits by the polar decoding based on the determined size of the code. 
However, Sasoglu in same field of endeavor teaches obtain information bits by the polar decoding based on the determined size of the code (see paragraph [0026], herein the polar decoder 225 is an N length decoder having N inputs 230A-N and N outputs 235A-N, and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of MediaTek NPL with the teachings of Sasoglu by obtain information bits by the polar decoding based on the determined size of the code.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the obtain information bits by the polar decoding based on the determined size of the code would have improved polar code performance.

As per claim 15:
MediaTek NPL teaches wherein the determining of the size of the code for the polar decoding comprises: determining the size of the code for the polar decoding based on A.Math.2.sup.n and the length of the reception bits, wherein an integer n is a largest positive integer satisfying that 2.sup.n is smaller than the length of the reception bits and A is a real number satisfying 1≤A<2 (see section 1, herein Maximum mother code size of Polar code, N=2n, is 256 <= Nmax,DCI <=1024 for downlink control information, 1024 <= Nmax,UCI <= 2048 for uplink control information, Exact values to be revisited with the aim of agreeing at RAN1#88, and Figs. 2 &3).

As per claim 16:
MediaTek NPL teaches wherein the minimum size of the code is a minimum supportable size among a set of a plurality of supportable sizes of the code (see section 1, herein when the maximal Polar mother code size is constrained, repetition will be utilized when more code bits are required. For the case where the code bit length is smaller than the maximal mother code size, how to incorporate both puncturing and shortening schemes into a common implementation design is demanded, and table 1 & Fig. 1), wherein the supportable sizes of the code correspond to powers of 2 (see section 1, herein Maximum mother code size of Polar code, N=2n).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112